DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 – 2, 4 – 5, 9 – 10 and 12 have been amended. No new matter has/have been introduced.
5. 	Claims 21 – 28 are new. 
6.	Claims 7 – 8 and 14 - 20 have been cancelled. 
7.	Pending claims include claims 1 – 6, 9 – 13 and 21 – 28  (renumbered as claims 1 - 19).
Information Disclosure Statement 
The information disclosure statement filed on 09/24/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Arguments
Applicant' s arguments, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1 – 6, 9 – 13 and 21 – 28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Reason(s) for allowance/ Allowable Subject Matter

1.	Claims 1 – 6, 9 – 13 and 21 – 28  (renumbered as claims 1 - 19) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 12/20/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…first indication information from an access network device, wherein the first indication information indicates a correspondence between a first logical channel of the terminal device and a first scheduling resource configuration, the first scheduling resource configuration comprises a first uplink control channel resource and a first scheduling resource configuration identifier sending, by the terminal device, a first scheduling request (SR) to the access network device on the first uplink control channel resource, wherein the first SR requests the access network device to allocate a first uplink resource, the first uplink resource is for sending a buffer state report (BSR), the BSR is corresponding to a to-be sent data, the to- be sent data corresponds to the first logical channel; and receiving, by the terminal device, first uplink scheduling information from the access network device; wherein the first uplink scheduling information indicates the first uplink resource.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463